 

 

 

IN THE UNITED STATES DISTRICT COURT

2019 JUN 21 AN 8: 32
FOR THE SOUTHERN DISTRICT OF GEORGIA

CLERK

 
  
  

DUBLIN DIVISION go nies [kG

JIMMY D. JOHNSON, )
)

Plaintiff, )

)

V. ) CV 318-007

)

NANCY A. BERRYHILL, Deputy )
Commissioner for Operations of the Social _)
Security Administration, Performing the )
Duties and Functions Not Reserved to the )
Commissioner of Social Security, )
)

Defendant. )

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
AFFIRMS the Commissioner’s final decision, CLOSES this civil action, and DIRECTS

the Clerk to enter final judgment_in favor of the Commissioner.

SO ORDERED this x /- of June, 2019, at Augusta, Georgia.

  
 

 

UNITED _e JUDGE

 
